                     1

                     2
                                                                                                 JS-6
                     3

                     4

                     5

                     6

                     7                         UNITED STATES DISTRICT COURT
                     8        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                     9

                 10      KELLY BUFFINGTON, an individual,             Case No. 8:18-cv-00106-JVS-JDE
                 11                   Plaintiff,                      ORDER ON STIPULATION FOR
                                                                      DISMISSAL
                 12            v.
                                                                      Complaint Filed: December 18, 2017
                 13
                    NESTLE HEALTHCARE                                 Trial Date:       October 8, 2019
                                                                      District Judge: Hon. James V. Selna
                 14 NUTRITION, INC., a Delaware                       Magistrate Judge: Hon. John D. Early
                    corporation; NESTLE USA, INC., a
                 15 Delaware corporation; GERBER
                    PRODUCTS COMPANY, a Michigan
                 16 corporation; and DOES 1 through 30,
                    inclusive,
                 17
                                      Defendants.
                 18

                 19

                 20            GOOD CAUSE APPEARING THEREFORE, it is hereby ordered that the
                 21      above-referenced action is dismissed with prejudice as to all parties and as to all causes
                 22      of action. It is further ordered that the Parties shall bear their own attorney’s fees and
                 23      their own costs.
                 24            IT IS SO ORDERED.
                 25

                 26      Dated: March 09, 2020________________
                 27
                                                                        Honorable James V. Selna
Buffington - Order
                                                                        United States District Court Judge
on Stip for
                 28

                                                            1            Case No. 8:18-cv-00106-JVS-JDE
                                            ORDER ON STIPULATION FOR DISMISSAL
